Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 17, 2020 has been entered.

Claim Objections
Claim 4 is dependent upon claim 5 it appears that the numbering of claims 4 and 5 should be interchanged for clarity.
Response to Arguments
Applicant’s arguments with respect to claims 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim 1 was amended to recite that the substrate transporter includes a substrate holder which fixes the substrate to the substrate transporter and releases the substrate from the substrate transporter, and attachment of the substrate to the lower surface plate by the substrate transporter 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over White et al (US 6,488,565) in view of Sakamoto et al (US 2008/0089768).
Regarding claims 1 and 19, White et al teaches a processing system for polishing a workpiece [abstract] (a polishing machine). White et al teaches a lower surface plate (a working surface of the web of polishing media is disposed on a polishing plate 220 of Fig 2) [C7, L34-35]. White further teaches an upper surface plate (polishing head 120 of Fig 7 that places the substrate in contact with the web 210) [C8, L5-11].  The substantially plate-shaped part of the polishing head 120 that corresponds to the “upper surface plate” shown in below annotated Fig. 3 of White.   White further teaches a substrate transporter (polishing module 160 of Fig 1).  The substrate transporter (polishing module 160) retrieves a pair of substrates from the first and second load cups 142 [C9, L48-54].  The substrates are then polished [C9, L59-63], then the substrates are lifted off the polishing media [C10, L1-3].  This corresponds to the instant limitation where the substrate transporter attaches the substrate to the lower surface plate.  The substrates are transported in a first direction, shown in below annotated figure 1. 

    PNG
    media_image1.png
    1015
    862
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    725
    857
    media_image2.png
    Greyscale

White et al also teaches the limitation of a substrate holder.  The lowermost portion of the polishing head (120 of Fig. 7) corresponds to the instant claimed “substrate holder,” because it is used to retrieve substrates [C9, L49-54].  The “substrate holder” is also shown holding a substrate in Fig. 7.  Examiners interpretation of the substrate holder is shown in above annotated Fig. 7.   While Fig. 7 does not explicitly show the polishing plate 220, one of ordinary skill in the art would understand that it is directly beneath the web (210), as shown in Fig. 2 [C7, L34-35].
The substrate holder of white is also spaced apart from the upper surface plate and the lower surface plate, in the first direction.  The substrate holder (illustrated in above annotated Fig. 7) has a larger diameter than the upper surface plate (illustrated in above annotated Fig. 7).  
Further, the substrate holder of White et al is movable in the first direction along the rails (631) so that the substrate holder does not overlap the lower plate at all in some positions, which clearly meets the limitation of being spaced apart from the lower surface plate in the first direction.  This range of motion of the substrate holder is shown in Fig. 1 of White. 
Although taught by the cited prior art, the claim limitations “with which the substrate is fixed to and released from the substrate transporter, and the substrate is attached to the lower surface plate” are functional limitations and do not impart any additional structure.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  Since the structure of the prior art teaches all structural limitations of the claim, the same is considered capable of meeting the functional limitations.  The apparatus of White is capable of this function because the substrate transporter (polishing module 160) retrieves a pair of substrates from the first and second load cups 142 [C9, L48-54], and the substrate (116) is carried by the bottom portion of the polishing head (120), as can be seen in Fig. 7.  The substrates are then polished 
It is noted the language “attaches the substrate to the lower surface plate, and separates from the lower surface plate the substrate15” is a statement of intended use that does not result in a structural difference between the claimed invention and the prior art, and does not further limit the scope of the claim, Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (see MPEP § 2114, II.).   The apparatus of White is suitable for this intended use because the substrate transporter (polishing module 160) retrieves a pair of substrates from the first and second load cups 142 [C9, L48-54].  The substrates are then polished [C9, L59-63], then the substrates are lifted off the polishing media [C10, L1-3].

Regarding claim 2, White et al teaches the limitations of claim 1.  
White et al teaches a conveyor (transfer robot 106).  The robot of White et al is a conveyor because it conveys substrates.  The robot is movable along a guide (238) and rail (236) [C4, L17-18].The substrates (116) are transported from a cassette (102) [C4, L 38-40] to a load cup [C4, L43-45]. The robot moves along the rail the second direction, shown below, while transporting the substrate.  The second direction crosses the first direction.  The range of motion of the Conveyor (transfer robot 106) overlaps the range of motion of the substrate transporter (polishing module 160) at load cups, for example load cup 150 of Fig 1.  Because the ranges of motion the conveyor and the substrate transporter overlap, they can overlap in position in the first direction, for example

The prior art of Sakamoto et al teaches a transfer unit which suggested to be used in polishing see [0001]. The transfer unit 10 of Sakamoto et al teaches an upper plate 11, lower plates T1, T2, T3 see Fig. 1
Para [0008] of Sakamoto et al teaches the suction of the wafer (attachment), in [0013], [0014], and [0041] – [0060] of Sakamoto et al teaches that the vacuum level is adjusted to control the release attachment of the substrate to the holder. 

Claims 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over White (US 6488565) in view of Sakamoto et al (US 2008/0089768) as applied to claims 1, 2, and 19 and in further view of Mitsuhashi (US 6039635).
Regarding claim 3, White et al teaches the system of claim 2. 
White et al teaches a nozzle (22 of Fig 2) that supplies slurry or other fluid during wafer processing [C7, L36-38].  White further teaches a polishing box (base 140 of Fig 2) coupled to the lower surface plate (polishing plate 220).  The lower surface plate appears to be substantially within the polishing box in Fig 2. 
The modification of White et al and Sakamoto et al does not teach the limitation of a slurry tank connected to the nozzle.  
Mitsuhashi et al teaches a nozzle (slurry supply mechanism 13 of Fig 5) for spraying slurry [C4, L40-42] and a slurry tank (18 of Fig 6) used to recycle and supply slurry [C5, L44-50]. 


Regarding claim 5, modified White teaches the system of claim 3.  
The substrate transporter (160 of Fig. 1) can be interpreted to further include a support frame consisting generally of the supports (636) and rails (631).  White et al further teaches a first sub-frame (support 636) that extends from the polishing machine (polishing pad 112 of Fig 6) to the conveyor (robot 106, whose reach extends to load cups shown on the edge of Fig 6.).  The direction the supports extend correspond to the instant claimed first direction, as shown in below annotate Fig. 6.  The first sub-frame is at one side of the polishing machine.  White et al further teaches a second sub-frame with identical extent and orientation opposite the polishing machine, as seen in below annotated Figure 6 of White et al.  The two supports are separated in the second direction (examiners interpretation of the first and second direction is shown in, e.g. annotated Fig. 1 in the rejection of claim 1 above). The first and second sub-frame both include a rail (631) on which the stage can move along the supports [C8, L22-25].  These two rails correspond to the instant claimed first guide rail and the instant claimed second guide rail.  Both of the rails extend in the first direction along the supports (636), as shown in Fig. 6.  

The robot of White et al transports substrates to the load cups [C9, L15-20].  The load cups (140, 142) are clearly overlapped by the first/second guide rail, as seen in below annotated Fig. 1 of White.  This overlap is clearly illustrated by imaginary line 146 that passes through the centers of the load cups [C5, L15-18].  Since the robot loads the substrates in the load cups (by carrying the substrates in the manner shown in Fig. 3), the robot must clearly overlap the first/second guide rail (in the second direction, as illustrated in below annotated Fig. 1 of White et al).  

    PNG
    media_image3.png
    1037
    862
    media_image3.png
    Greyscale
 


    PNG
    media_image4.png
    587
    824
    media_image4.png
    Greyscale


Regarding claim 4, modified White et al teaches the limitations of claim 5.  
The second and third direction as discussed in this claim are shown in below annotated Fig 7 of Whites.  

    PNG
    media_image5.png
    630
    817
    media_image5.png
    Greyscale
 
White et al teaches the limitation wherein the substrate transporter further includes a moving frame (carrier 606 of Fig. 6).  The moving frame is connected to each of the first and second sub-frame (636) via the first and second rails (rails 631 of Fig. 6). The apparatus of White et al includes a drive system (114 of Fig 6) that moves the polishing head assembly (18) in an X/Y motion [C8, L1-4].  The drive system further includes an actuator (646 of Fig 7) that moves the substrate down to the polishing web (210), as can be seen illustrated by arrows in Fig 7 [C8, L6,7].  The actuators (646) for moving the substrate up and down disposed on the carrier (606), as can be seen in Fig 6 [C8, L37].  The moving frame (carrier 606) is connected to the support frame (supports 636 of Fig 6).  The moving frame  (The polishing module 160 of Fig 1, of which carrier 606 is a part) is movable between the conveyor (The polishing module 160 of Fig 1 retrieves a pair of substrates from the first and second load cups 142) [C9, L48-54] and the polishing box (the substrates 116 are moved over the polishing pad 112) [C9, L55-57].  
White et al teaches a moving connector (stage 630 of Fig 6).  The moving connector can be seen to be attached to the moving frame (carrier 606) in Fig 6. The “moving connector” 
Finally, White et al teaches the substrate holder (the bottom part of polishing head 120, shown in annotated Fig. 7 above).  The substrate holder is connected to the moving frame, as can be seen in Fig 7.
White et al does not teach the limitation of the moving connector being movable in the third direction relative to the first guide rail and the second guide rail of the support frame.
Sakamoto teaches a wafer vacuum transfer unit.  Sakamoto teaches a lifting slider (42of Fig 1) on a shifter unit (15) attached to a shaft (40) [0049].  Sakamoto teaches that the lifting slider allows the suction face to come closer to a semiconductor wafer [0052].
Sakamoto and White et al are analogous art in the field of semiconductor processing apparatuses that include a mechanism for transporting semiconductor substrates for processing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the moving connector (stage 630) of White et al with the lifting slider of Sakamoto because Sakamoto teaches that the lifting slider allows the suction face 
The above modification would allow the moving connector to be moved in the third direction relative to the first guide rail and the second guide rail of the support frame.  

Regarding claim 6, modified White et al teaches the system of claim 4. 
 White et al further teaches that the moving connector (stage 630 of Fig 6) is movable between the conveyor (The polishing module 160 of Fig 1 retrieves a pair of substrates from the first and second load cups 142) [C9, L48-54] and the polishing box (the substrates 116 are moved over the polishing pad 112) [C9, L55-57]. Moving connector moves in the first direction, as illustrated in the annotated figure accompanying the discussion of claim 1.   
White et al does not teach the limitation of a second portion which is connected to the first portion and movable relative to the support frame in the third direction.  
Sakamoto et al teaches a wafer vacuum transfer unit.  Sakamoto et al teaches a lifting slider (42of Fig 1) on a shifter unit (15) attached to a shaft (40) [0049].  The lifting slider is composed to a first and second portion that are movable in the X and Z directions, illustrated in below annotated copy of Figure 1.  Sakamoto et al teaches that the lifting slider allows the suction face to come closer to a semiconductor wafer [0052].
Sakamoto et al and White et al are analogous art in the field of semiconductor processing apparatuses that include a mechanism for transporting semiconductor substrates for processing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the moving connector (stage 630) of White et al with the lifting slider of Sakamoto et al such that the lifting slider has a first and second portion movable 

    PNG
    media_image6.png
    613
    798
    media_image6.png
    Greyscale

Regarding claim 7, modified White et al teaches the system of claim 4. 
White et al teaches a rinse arm (180 of Fig 1) on a rail that is disposed on the base (140, shown in Fig 6).  The rinse arm may be positioned to dispense fluids on the polishing pad [C6, L34-38]. White further teaches that the rinse arm includes a plurality of sprayers (aperture nozzles 528 of Fig 5).  The nozzles are coupled to a fluid source and spray a fluid [C6, L49-53].  The rinse arm is connected to the moving frame (carrier 606 of Fig 6) via the base (140).  The rinse arm can be moved adjacent to the substrate holder (polishing head 120) and the lower surface plate, depending on the position of the rinse arm and the moving frame which are both 
The substrate polishing system of claim 4, wherein the substrate transporter further commonly sprays a fluid and includes:10 a first sprayer which is connected to the moving frame and disposed adjacent to the substrate holder, is movable in the second direction relative to the moving frame and through which the fluid is sprayable; and a second sprayer which is connected to the support frame and 15 disposed adjacent to the lower surface plate in the polishing space, is movable in the second direction relative to the support frame and through which the fluid is sprayable.
Regarding claim 8, modified White et al teaches the system of claim 7.  
White et al teaches that the polishing module (160) contains supporting frame elements, such as the carrier (606).  The carrier (606) corresponds to the instant claimed third sub-frame in addition to the instant claimed moving frame.  The third sub-frame extends across the polishing surface, as seen in Fig. 7.  The third sub-frame can be seen to extend in the second direction in Fig. 6.  The third sub-frame is movable relative to the stage in the second direction [C8, L41-44].  
White et al teaches a rinse arm (180 of Fig 1) on a rail that is disposed on the base (140, shown in Fig 6).  The rinse arm may be positioned to dispense fluids on the polishing pad [C6, L34-38]. White further teaches that the rinse arm includes a plurality of sprayers (aperture nozzles 528 of Fig 5).  The nozzles are coupled to a fluid source and spray a fluid [C6, L49-53].  The rinse arm is connected to third sub frame (carrier 606 of Fig 6) via the base (140).
.  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over White et al (US 6,488,565) in view of Sakamoto et al (US 2008/0089768) as applied to claims 1, 2, and 19 and in further view of Mitsuhashi  et al (US 6039635) as applied to claims 3-8 and in further view of Sotozaki (US 2003/0051812).
The teachings of White et al as modified by Sakamoto et al and Mitsuhashi et al were discussed above.
White et al teaches that the substrate transporter (polishing module 160 of Fig 1) may include buffing, polishing, rinsing, cleaning and/or other processing apparatus associated with polishing a workpiece [C6, L58-62].  White further teaches a washing box (tub 132) [C10, L29-31].  Tub 132 appears to be in line with cassette holder 102 in Fig 2, and at a lower level than (under) the polishing module 160.   
It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the apparatus of the polishing module of White et al, for example carrier (606 of Fig 6, 7), to have a cleaning apparatus, as taught by White et al [C6, L58-62] with modification resulting from the teachings of Sakamoto et al.  

 The prior art of White et al fails to teach the limitation wherein the cleaning device is a sponge.  	
Sotozaki et al teaches a cleaning section (26 of Fig 1) for a semiconductor wafer in a CMP process that uses a roller type or pencil type sponge (see [0055]) that can be brought into contact with the wafer.  
Thus, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the cleaning device of White et al as modified by Sakamoto et al and Mitsuhashi et al with the sponge of Sotozaki et al.  The primary teachings of White et al that the substrate transporter (polishing module 160 of Fig 1) may include buffing, polishing, rinsing, cleaning and/or other processing apparatus associated with polishing a workpiece [C6, L58-62], the upper and lower surface plates of Sakamoto et al and Mitsuhashi et al with the release/attachment of the substrate holder and Sotozaki et al teaches that it is known to use a sponge in cleaning a substrate in a CMP process. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over White et al (US 6,488,565) in view of Sakamoto et al (US 2008/0089768) as applied to claims 1, 2, and 19 and in further view of Mitsuhashi et al (US 6039635) as applied to claims 3-8 and in further view of  Mavliev et al (US 2007/0298692).
The teachings of White et al as modified by Sakamoto et al and Mitsuhashi et al were discussed above.
White et al also teaches that the substrate transporter (polishing module 160 of Fig 1) may include buffing, polishing, rinsing, cleaning and/or other processing apparatus associated with polishing a workpiece [C6, L58-62].  
It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the polishing module of White et al, for example carrier (606 of Fig 6, 7) to have a cleaning apparatus, as taught by White et al [C6, L58-62] as modified by Sakamoto et al and Mitsuhashi et al.
Such a modification of the polishing module would result in a cleaning apparatus attached to the polishing module.  The carrier includes actuators (646) for moving the substrate up and down, as can be seen in Fig 6 [C8, L37].  Up and down corresponds to the instant claimed “third direction,” and the actuators are part of the substrate transporter (polishing module 160). A cleaning device on the substrate transporter would be movable in the third direction relative to the moving frame because the moving frame has a portion that is capable of moving up and down via the actuators (646).  
The modification of White et al, Sakamoto et al, and Mitsuhashi et al fails to teach the limitation wherein the cleaning device is a wiper.  

Recall Sakamoto et al teaches the transfer unit is used in polishing see [0001] while Mavilev et al and White et al are analogous art in the field of CMP devices with cleaning functionality. One would be motivated to make this combination because Mavilev et al teaches that the wiper directs washing fluid off the polishing pad [0009].    It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the apparatus of Whit with its polishing module, the upper and lower surface plates of Sakamoto et al with the release/attachment of the substrate holder and modifying the cleaning apparatus of White et al as modified by Sakamoto et al and Mitsuhashi et al to have a wiper, as taught by Mavilev et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYLVIA MACARTHUR whose telephone number is (571)272-1438.  The examiner can normally be reached on M-F 8:30-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/SYLVIA MACARTHUR/            Primary Examiner, Art Unit 1716